United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3317
                                    ___________

Martin W. Monteer,                      *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
City of Fair Grove; Joan Dillion,       *
Mayor, City of Fair Grove, MO;          *
Jeff Danderson, President, Board of     *
Alderman, City of Fair Grove, MO;       *
Mel Gilbert, Prosecuting Attorney,      *   Appeal from the United States
City of Fair Grove, MO; Christi         *   District Court for the
Edwards, City Clerk, City of Fair       *   Western District of Missouri.
Grove, MO; Wayne Simpson, Chief         *
of Police, City of Fair Grove, MO,      *         [UNPUBLISHED]
                                        *
            Appellees,                  *
                                        *
Linda Kristofferson,                    *
                                        *
        Cross Claimant-Appellant,       *
-----------------------                 *
Cynthia Louise Sleeth,                  *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
City of Fair Grove; Joan Dillion,       *
Mayor, City of Fair Grove, MO;          *
Jeff Danderson, Alderperson, City       *
of Fair Grove, MO; Michael Stafford,         *
Alderperson, City of Fair Grove, MO;         *
Barbara Hodges, Alderperson, City of         *
Fair Grove, MO; Gail Gourley,                *
Alderperson; Sandy Cantwell,                 *
Alderperson; Tom Frame, Alderperson;         *
Mel Gilbert, City Attorney and               *
Prosecutor; Wayne Simpson, Chief             *
of Police; Scott Forrestor, Officer;         *
Susan England, Officer; Christi              *
Edwards, Clerk; James Booth, Former          *
Mayor; Dean Helvey, Former                   *
Alderman; Greg Thomas, Former                *
Alderman; Sandy Campbell, for                *
Alderperson and Mayor; Carl Levitt,          *
Former Alderperson; Jim Hunt,                *
Former Alderperson; Cindy Ross,              *
Former Alderperson; Ruben Campbell,          *
Former Mayor; Glen Metlock,                  *
Former Alderperson; Mike Metzker,            *
Former Alderperson; Mike Inman,              *
Former Alderman; James Russell,              *
Park Director; Joanna Russell, Park          *
Director; James Russell, co-                 *
conspirator; Joanna Russell, co-             *
conspirator; Rickey Courtios, co-            *
conspirator; Harry Firmstone, co-            *
conspirator; Marcella Firmstone, co-         *
conspirator; David Herbert, co-              *
conspirator; Angela Weber, (Hutton)          *
co-conspirator; All of whom are being        *
sued in their private capacities and         *
in their designated official capacities as   *
officers, agents, assigns, employees         *
and co-conspirators of the City of Fair      *



                                             -2-
Grove, Greene County, Missouri;        *
Kathy Courtois, co-conspirator,        *
                                       *
                Appellees,             *
-----------------------                *
Martin W. Monteer; Cynthia Louise      *
Sleeth; Mary Laubinger,                *
                                       *
                Appellants,            *
                                       *
        v.                             *
                                       *
City of Fair Grove, Greene County,     *
MO and its Officer, Agents, Assigns    *
or Employees;                          *
                                       *
                Appellees,             *
                                       *
Rebecca McDowell Cook, Missouri        *
Secretary of State,                    *
                                       *
                Defendant.             *
                                  ___________

                        Submitted: December 7, 1999
                            Filed: December 10, 1999
                                ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.




                                     -3-
       Martin W. Monteer and Cynthia Louise Sleeth appeal the district court’s1 order
dismissing their consolidated 42 U.S.C. § 1983 cases and awarding defendants
attorney’s fees and costs as sanctions under Federal Rule of Civil Procedure 37(b), and
its orders denying postjudgment motions.2 We conclude that the notice of appeal was
untimely as to the underlying judgment, which we thus lack jurisdiction to review.
See Fed. R. App. P. 4(a); Glinka v. Maytag Corp., 90 F.3d 72, 74 (2d Cir. 1996)
(motions to reconsider order disposing of Rule 4(a)(4) time-tolling post-trial motions
do not again toll running of time for appeal); Stark v. Lambert, 750 F.2d 45, 47 (8th
Cir. 1984) (per curiam) (dismissing appeal for lack of jurisdiction because motion to
reconsider order denying motion for new trial does not toll period for appealing
underlying judgment). We further conclude that the district court did not abuse its
discretion in denying postjudgment relief. See Davidson & Schaaf, Inc. v. Liberty
Nat’l Fire Ins., 69 F.3d 868, 871 (8th Cir. 1995) (standard of review for denial of Fed.
R. Civ. P. 59(e) motions); Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988)
(standard of review for denial of Fed. R. Civ. P. 60(b) motions); Spinar v. S.D. Bd. of
Regents, 796 F.2d 1060, 1062-63 (8th Cir. 1986) (denying motion for reconsideration
that failed to set forth proper Rule 60(b) grounds for relief).

      Accordingly, we dismiss the appeal for lack of jurisdiction, except that we affirm
the denial of the postjudgment motions.




      1
       The Honorable Joseph E. Stevens, Jr., late a United States District Judge for
the Western District of Missouri.
      2
       Mary Laubinger and Linda Kristofferson did not sign the notice of appeal, nor
did an attorney sign on their behalf, so we dismiss their appeal. See Scarrella v.
Midwest Fed. Sav. and Loan, 536 F.2d 1207, 1209 (8th Cir. 1976).

                                          -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-